DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/15/2021 has been entered. Claims 1-7, 9, and 11-15 are pending. Claims 1 and 11 are currently amended. The amendment does not overcome the 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Publication No. 2017/0369169 A1) hereinafter Lee in view of Hutson et al. (U.S. Patent No. 9,550,400 B2) hereinafter Hutson in view of Fisher et al. (U.S. Publication No. 2014/0061376 A1) hereinafter Fisher further in view of Wu et al. (U.S. Publication No. 2017/0170972 A1) hereinafter Wu.

Regarding claim 1, Lee discloses an unmanned aerial vehicle (UAV) kit [see Figure 2 below – depicts two UAVs] comprising:
a first assembly including: 
a housing including a processor and a navigation system [see Paragraph 0048 - discusses a processor 130 within the body of a first assembly 100, and see Paragraph 0087 - discusses that the drone can provide navigational signals];
at least one first propeller connected to or mounted on the housing and oriented to rotate about a first axis extending in a first direction [see Figure 2 below - depicts a propeller 120 mounted on the housing 110 on a first axis, and see Paragraph 0045 - discusses that the propeller provides rotational force];
at least one first motor configured to drive the at least one first propeller and be controlled by at least one of the processor or the navigation system [see Figure 3 below - depicts a motor 140, and see Paragraph 0050 - discusses that the motor 140 provides power to drive the first assembly 100, see Paragraph 0048 - discusses that a controller 400 sends signal to the processor 130 to control the motor 140]; and 	
at least one first electrical contact electrically connected to the processor [see Paragraph 0053 - discusses that a bridge 300 connects the first drone 100 to a second drone 200 and can be electronically connected and controlled together]; and
see Paragraph 0053 - discusses that the bridge connects the first drone 100 and the second drone 200 (see Figure 2 below for the frame 210 of second drone)];
at least one second electrical contact electrically connectable to the at least one first electrical contact when the frame is connected to the first assembly [see Paragraph 0057 - discusses that the bridge 300 electronically connects the first drone 100 and the second drone 200, see Figure 2 below - the bottom of the bridge 300 is the first contact and the top of second drone is the second contact];
at least one second propeller connected to or mounted on the frame and oriented to rotate about a second axis different from the first axis [see Figure 2 below - depicts a propeller 220 mounted on the housing 210 and on a different axis than the first axis, and see Paragraph 0045 - discusses that the propeller provides rotational force]; and 	
at least one second motor configured to drive the at least one second propeller and be controlled by at least one of the processor or the navigation system [see Figure 3 below - depicts a motor 240, and see Paragraph 0050 - discusses that the motor 240 provides power to drive the first assembly 200, see Paragraph 0048 - discusses that a controller 400 sends signal to the processor 230 to control the motor 240],
wherein at least one of the processor or the navigation system is configured to selectively drive the first motor or the second motor depending on whether the second assembly is connected to the first assembly [see Paragraph 0062-0063 - discusses controlling the first motor to generate lift force and at the same time the second motor does not generate a lift force, then the lift force of the first motor is reduced and the lift force of the second motor is generated].


    PNG
    media_image1.png
    226
    327
    media_image1.png
    Greyscale

Figure 2 of Lee

    PNG
    media_image2.png
    448
    488
    media_image2.png
    Greyscale

Figure 3 of Lee


However, Lee fails to disclose wherein, when the second assembly is connected to the first assembly, at least one of the processor or the navigation system determines whether a type of the second assembly is an aerial vehicle, a traveling vehicle, or an underwater vehicle and 

Hutson discloses wherein, when the second assembly is connected to the first assembly, at least one of the processor or the navigation system determines whether a type of the second assembly is an aerial vehicle or a traveling vehicle and causes the first assembly to transmit a control signal corresponding to the type of the second assembly through the at least one first electrical contact to the at least one second electrical contact of the second assembly [see Figure 8 below and see Column 8 lines 50-67 - depicts two assemblies, one for air propulsion and one for ground propulsion, and see Figure 10 below - depicts that the processor can change the vehicle configuration from a landing aerial vehicle to a ground vehicle and switch back to the aerial vehicle]; and wherein the first assembly further comprises a memory including an application platform and a flight platform, the application platform is configured to provide services related to driving the first assembly, and the flight platform is configured to control flight of the first assembly based on navigation algorithms [see Column 8 lines 51-67 - discusses that the unmanned aerial vehicle has a memory and processor for running software, where the software controls the speed of the ground motors and air propulsion motors, see Column 27 lines 41-52- discusses that the aerial vehicle is controlled to fly to a location (based on a received signal indicating a geographic location)].


    PNG
    media_image3.png
    276
    389
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    464
    203
    media_image4.png
    Greyscale

Figure 8 of Hutson					Figure 10 of Hutson

	Hutson suggests that an object may need to be picked up and that the different configurations of the assembly, such as flying and driving, may be required to engage an object [see Column 9 lines 26-65]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV kit as taught by Lee to have different configurations (aerial and ground) and be able to switch between the two configurations via software stored in the memory (flight and application platform) as taught by Hutson in order to engage objects [Hutson, see Column 9 lines 26-65].

Hutson and Lee fails to disclose wherein the second assembly is an underwater vehicle, and wherein the at least one first electrical contact or the at least one second electrical contact includes an identity pin for identifying the type of the second assembly. 

Fisher discloses wherein the second assembly is an underwater vehicle [see Paragraph 0079 – discusses where another configuration is an underwater vehicle], and wherein the at least one first electrical contact or the at least one second electrical contact includes identifying the type of the second assembly [see Paragraph 0081 and see Paragraph 0074 - discusses a control module that can determine which type of vehicle is connected (aerial, water, ground) based on what arms are attached at the connectors].
Fisher suggests that by being able to reconfigure a wide variety of missions are able to be performed [see Paragraph 0084].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Lee and Hutson to have control module identify the type of configuration (water, land, air) as taught by Fisher in order to perform a wide variety of missions [Fisher, see Paragraph 0084].

However, the combination of Lee, Hutson, and Fisher fails to disclose an identity pin for identifying the type of the second assembly.

Wu discloses an identity pin for identifying an assembly [see Paragraphs 0028-0030 – discusses connecting an external USB to a UAV, the UAV verifies whether USB is valid to operate the UAV (via an encryption and decryption with a code), once the USB is validated the UAV is activated for operation].

Wu suggests that by authenticating codes, that safety is improved for authentication systems (to activate and operate UAVs) [see Paragraph 0028].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Lee, Fisher, and Hutson to use an identity PIN when connecting different configurations as taught by Wu in order to improve safety for authentication systems [Wu, see Paragraph 0028].

Regarding claim 4, Lee, Hutson, Fisher, and Wu disclose the invention with respect to claim 1. Lee further discloses further comprising a switch between the housing and the first motor to selectively drive the first motor or the second motor according to the control of the processor or the navigation system [see Paragraph 0062-0063 - discusses controlling the first motor to generate lift force and at the same time the second motor does not generate a lift force, then the lift force of the first motor is reduced and the lift force of the second motor is generated in order to separate the drones (see Paragraph 0072 - discusses that this a preset separation process where a signal is sent from the controller)].

Regarding claim 11, Lee discloses: 
a housing including a processor and a navigation system [see Paragraph 0048 - discusses a processor 130 within the body of a first assembly 100, and see Paragraph 0087 - discusses that the drone can provide navigational signals]; 	
at least one first rotating element connected to or mounted on the housing and oriented to rotate about a first axis extending in a first direction [see Figure 2 below - depicts a propeller 120 mounted on the housing 110 on a first axis, and see Paragraph 0045 - discusses that the propeller provides rotational force]; 	 
see Paragraph 0050 - discusses that the motor 140 provides power to drive the first assembly 100, see Paragraph 0048 - discusses that a controller 400 sends signal to the processor 130 to control the motor 140], and 
at least one first electrical contact electrically connected to the processor [see Paragraph 0053 - discusses that a bridge 300 connects the first drone 100 to a second drone 200 and can be electronically connected and controlled together]; and 
a second assembly including: a frame detachably connectable to the first assembly [see Paragraph 0053 - discusses that the bridge connects the first drone 100 and the second drone 200 (see Figure 2 below for the frame 210 of second drone)]; 	
at least one second electrical contact electrically connectable to the at least one first electrical contact when the frame is connected to the first assembly [see Paragraph 0057 - discusses that the bridge 300 electronically connects the first drone 100 and the second drone 200, see Figure 2 below - the bottom of the bridge 300 is the first contact and the top of second drone is the second contact];
at least one second rotating element connected to or mounted on the frame and oriented to rotate about a second axis different from the first axis [see Figure 2 below - depicts a propeller 220 mounted on the housing 210 and on a different axis than the first axis, and see Paragraph 0045 - discusses that the propeller provides rotational force]; and 	
at least one second motor configured to drive the at least one second rotating element and be controlled by at least one of the processor or the navigation system [see Figure 3 below - depicts a motor 240, and see Paragraph 0050 - discusses that the motor 240 provides power to drive the first assembly 200, see Paragraph 0048 - discusses that a controller 400 sends signal to the processor 230 to control the motor 240],
see Paragraph 0062-0063 - discusses controlling the first motor to generate lift force and at the same time the second motor does not generate a lift force, then the lift force of the first motor is reduced and the lift force of the second motor is generated].	


    PNG
    media_image1.png
    226
    327
    media_image1.png
    Greyscale

Figure 2 of Lee

    PNG
    media_image2.png
    448
    488
    media_image2.png
    Greyscale

Figure 3 of Lee

However, Lee fails to disclose wherein, when the second assembly is connected to the first assembly, at least one of the processor or the navigation system determines whether a type of the second assembly is an aerial vehicle, a traveling vehicle, or an underwater vehicle and causes the first assembly to transmit a control signal corresponding to the type of the second assembly through the at least one first electrical contact to the at least one second electrical contact of the second assembly, and wherein the at least one first electrical contact or the at least one second electrical contact includes an identity pin for identifying the type of the second assembly; and wherein the first assembly further comprises a memory including an application platform and a flight platform, the application platform is configured to provide services related to driving the first assembly, and the flight platform is configured to control flight of the first assembly based on navigation algorithms.

Hutson discloses wherein, when the second assembly is connected to the first assembly, at least one of the processor or the navigation system determines whether a type of see Figure 8 below and see Column 8 lines 50-67 - depicts two assemblies, one for air propulsion and one for ground propulsion, and see Figure 10 below - depicts that the processor can change the vehicle configuration from a landing aerial vehicle to a ground vehicle and switch back to the aerial vehicle]; and wherein the first assembly further comprises a memory including an application platform and a flight platform, the application platform is configured to provide services related to driving the first assembly, and the flight platform is configured to control flight of the first assembly based on navigation algorithms [see Column 8 lines 51-67 - discusses that the unmanned aerial vehicle has a memory and processor for running software, where the software controls the speed of the ground motors and air propulsion motors, see Column 27 lines 41-52- discusses that the aerial vehicle is controlled to fly to a location (based on a received signal indicating a geographic location)].


    PNG
    media_image3.png
    276
    389
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    464
    203
    media_image4.png
    Greyscale

Figure 8 of Hutson					Figure 10 of Hutson

	Hutson suggests that an object may need to be picked up and that the different configurations of the assembly, such as flying and driving, may be required to engage an object [see Column 9 lines 26-65]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV kit as taught by Lee to have different configurations (aerial and ground) and be able to switch between the two configurations via software stored in the memory (flight and application platform) as taught by Hutson in order to engage objects [Hutson, see Column 9 lines 26-65].

However, the combination of Hutson and Lee fails to disclose wherein the second assembly is an underwater vehicle, and wherein the at least one first electrical contact or the at  

Fisher discloses wherein the second assembly is an underwater vehicle [see Paragraph 0079 – discusses where another configuration is an underwater vehicle], and wherein the at least one first electrical contact or the at least one second electrical contact includes identifying the type of the second assembly [see Paragraph 0081 and see Paragraph 0074 - discusses a control module that can determine which type of vehicle is connected (aerial, water, ground) based on what arms are attached at the connectors].
Fisher suggests that by being able to reconfigure a wide variety of missions are able to be performed [see Paragraph 0084].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Lee and Hutson to have control module identify the type of configuration (water, land, air) as taught by Fisher in order to perform a wide variety of missions [Fisher, see Paragraph 0084].

However, the combination of Lee, Hutson, and Fisher fails to disclose an identity pin for identifying the type of the second assembly.

Wu discloses an identity pin for identifying an assembly [see Paragraphs 0028-0030 – discusses connecting an external USB to a UAV, the UAV verifies whether USB is valid to operate the UAV (via an encryption and decryption with a code), once the USB is validated the UAV is activated for operation].

Wu suggests that by authenticating codes, that safety is improved for authentication systems (to activate and operate UAVs) [see Paragraph 0028].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Lee, Fisher, and Hutson to use an identity PIN when connecting different configurations as taught by Wu in order to improve safety for authentication systems [Wu, see Paragraph 0028].

Regarding claim 12, Lee, Hutson, Fisher, and Wu disclose the invention with respect to claim 11. Lee further discloses wherein the at least one first rotating element includes a propeller [see Figure 2 below - depicts a propeller 120 mounted on the housing 110].


    PNG
    media_image1.png
    226
    327
    media_image1.png
    Greyscale

Figure 2 of Lee

Regarding claim 13, Lee, Hutson, Fisher, and Wu disclose the invention with respect to claim 12. Lee further discloses wherein the at least one second rotating element includes either a propeller or a wheel [see Figure 2 below - depicts a propeller 220 mounted on the housing 210].


    PNG
    media_image1.png
    226
    327
    media_image1.png
    Greyscale

Figure 2 of Lee


Regarding claim 15, Lee, Hutson, Fisher, and Wu disclose the invention with respect to claim 13. 
However, the combination of Lee, Fisher, and Wu fails to disclose wherein the second axis is substantially perpendicular to the first axis.
Hutson discloses wherein the second axis is substantially perpendicular to the first axis [see Figure 3 below - depicts a rear view of a UAV (shows the track motors 152 for ground movement), and see Figure 6 below - depicts a top view of the UAV (shows the propellers 134), these pictures show that the axis of rotation for the each of the configurations (track motors for ground movement and propellers for aerial movement) are substantially perpendicular].

    PNG
    media_image5.png
    188
    404
    media_image5.png
    Greyscale

Figure 3 of Hutson

    PNG
    media_image6.png
    390
    368
    media_image6.png
    Greyscale

Figure 6 of Hutson

Hutson suggests that an object may need to be picked up and that the different configurations of the assembly (on perpendicular axis), such as flying and driving, may be required to engage an object [see Column 9 lines 26-65]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV kit as taught by Lee to have different configurations on perpendicular axis as taught by Hutson in order to engage objects [Hutson, see Column 9 lines 26-65].

Claims 2, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hutson in view of Fisher in view of Wu further view of Mishra et al. (U.S. Publication No. 2017/0313416 A1) hereinafter Mishra.

Regarding claim 2, Lee, Hutson, Fisher, and Wu disclose the invention with respect to claim 1. 
However, the combination of Lee, Hutson, Fisher, and Wu fails to disclose wherein the second axis is parallel to the first axis.
Mishra discloses wherein the second axis is parallel to the first axis [see Figure 2A and 2B below – depicts UAV on a first axis with propellers rotating parallel with a second UAV with propellers on a second axis].

    PNG
    media_image7.png
    108
    212
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    144
    211
    media_image8.png
    Greyscale

                   Figure 2A of Mishra		            Figure 2B of Mishra

Mishra suggests that docking a first UAV with a second UAV is difficult due to turbulence generation by rotors (propellers), so it is best that the first UAV remains above the second UAV  (parallel) to avoid turbulence and loss of control [see Paragraph 0036].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the axis the propellers rotate on as taught by Lee to be parallel as taught by Mishra in order to avoid turbulence and loss of control [Mishra, see Paragraph 0036].

Regarding claim 3, Lee, Hutson, Fisher, and Wu disclose the invention with respect to claim 1. 
However, the combination of Lee, Hutson, Fisher, and Wu fails to disclose at least one electronic speed control (ESC) between the housing and the first motor to control the speed of the first motor or the second motor according to the control of the processor or the navigation system.
Mishra discloses at least one electronic speed control (ESC) between the housing and the first motor to control the speed of the first motor or the second motor according to the control of the processor or the navigation system [see Paragraph 0068 - discusses that the processor of the first UAV may cause the propellers on the second UAV to activate prior to deploying from the first UAV (controlling speed of second motor), see Paragraph 0071 - discusses that the processor may also control the aerial position of the second UAV while it is disconnected, and see Paragraph 0030 - discusses that the first UAV may control the navigation of the second UAV 102].
Mishra suggests that by having the first UAV control the navigation of the second UAV, that the UAVs can be synchronized [see Paragraph 0030].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify UAV kit as taught by Lee to include a speed control for each motor of each UAV as taught by Mishra in order to synchronize the UAVs [Mishra, see Paragraph 0030].

Regarding claim 14, Lee, Hutson, Fisher, and Wu disclose the invention with respect to claim 13. 
However, the combination of Lee, Hutson, Fisher, and Wu fails to disclose wherein the second axis is parallel to the first axis.
Mishra discloses wherein the second axis is parallel to the first axis [see Figure 2A and 2B below – depicts UAV on a first axis with propellers rotating parallel with a second UAV with propellers on a second axis].

    PNG
    media_image7.png
    108
    212
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    144
    211
    media_image8.png
    Greyscale

                   Figure 2A of Mishra		            Figure 2B of Mishra

Mishra suggests that docking a first UAV with a second UAV is difficult due to turbulence generation by rotors (propellers), so it is best that the first UAV remains above the second UAV  (parallel) to avoid turbulence and loss of control [see Paragraph 0036].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the axis the propellers rotate on as taught by Lee to be parallel as taught by Mishra in order to avoid turbulence and loss of control [Mishra, see Paragraph 0036].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hutson in view of Fisher in view of Wu further in view of Mitchell et al. (U.S. Publication No. 2018/0281949 A1) hereinafter Mitchell.

Regarding claim 9, Lee, Hutson, Fisher, and Wu disclose the invention with respect to claim 1.
Lee, Hutson, Fisher, and Wu fails to disclose when the second assembly is an aerial vehicle, at least one of the at least one second propeller is rotated in a first direction and at least another of the at least one second propeller is rotated in a second direction.
Mitchell discloses when the second assembly is an aerial vehicle, at least one of the at least one second propeller is rotated in a first direction and at least another of the at least one second propeller is rotated in a second direction [see Paragraph 0036 - discusses that rotors may counter rotate]
Mitchell suggests that counter rotating propellers can reduce the yawing effect [see Paragraph 0037]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV kit as taught by Lee to have counter rotating propellers taught by Mitchell in order to reduce the yawing effect [Mitchell, see Paragraph 0037].

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hutson in view of Fisher in view of Wu in view of Cantrell et al. (U.S. Publication No. 2018/0074521 A1) hereinafter Cantrell further in view of Buchmueller et al. (U.S. Patent No. 10,822,081 B2) hereinafter Buchmueller.

Regarding claim 5, Lee, Hutson, Fisher, and Wu disclose the invention with respect to claim 1.
However, the combination of Lee, Hutson, Fisher, and Wu fails to disclose wherein the frame includes: a mounting element to mount at least a portion of the first assembly; a cover element to cover at least a portion of the first assembly for protection when the first assembly is 
Cantrell discloses wherein the frame includes: a mounting element to mount at least a portion of the first assembly [see Figure 4 below - depicts a mounting element (410)]; a cover element to cover at least a portion of the first assembly for protection when the first assembly is mounted on the mounting element [see Figure 4 below - a cover (214) that can be mounted over another UAV]; and a fixing element to detachably connect and fix the cover element [see Paragraph 0032 - discusses that there may be a fixing element for attaching and aligning the cover (214) to another UAV].

    PNG
    media_image9.png
    278
    446
    media_image9.png
    Greyscale

Figure 4 of Cantrell

Buchmueller suggests that by having a cover, the drag may be reduced and aerodynamics improved during flight [see Column 9 lines 4-30].
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV kit as taught by Lee to have a cover as taught by Cantrell in order to improve aerodynamics during flight [Buchmueller, see Column 9 lines 4-30].

Regarding claim 6, Lee, Hutson, Fisher, Wu, Cantrell, and Buchmueller disclose the invention with respect to claim 5. Cantrell further discloses wherein when one end of the cover element is connected to one side of the frame [see Figure 4 below – depicts the cover (214) being connected to the bottom side of the frame of UAV 104].

    PNG
    media_image9.png
    278
    446
    media_image9.png
    Greyscale

Figure 4 of Cantrell

Buchmueller further discloses the other end is opened or closed up and down and the cover element is formed to be slidable forward and backward [see Column 9 lines 4-30 – discusses a frame with a closing mechanism (container)].
Buchmueller suggests that by having a cover, the drag may be reduced and aerodynamics improved during flight [see Column 9 lines 4-30].
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV kit as taught by Lee to have a cover as taught by Buchmueller in order to improve aerodynamics during flight [Buchmueller, see Column 9 lines 4-30].

Lee, Hutson, Fisher, Wu, Cantrell, and Buchmueller disclose the invention with respect to claim 5. Cantrell further discloses wherein at least one locking groove is formed on at least a section of two sides of the cover element [see Paragraph 0028 - discusses that there can be locking members such as grooves (406) (see Figure 4 below - depicts locking members 406 shown on each side of the cover (214))], at least one locking protrusion is formed at a specific position inside the fixing element [see Figure 4 below - depicts a notch (414) (locking protrusion) on the fixing element that aligns the cover], and the cover element and the fixing element are connected or disconnected through the locking groove and the locking protrusion [see Figure 4 below – depicts the cover (214) and fixing element can be locked (disconnecting and connecting) to another UAV using the notch 414 and the grooves 406].

    PNG
    media_image9.png
    278
    446
    media_image9.png
    Greyscale

Figure 4 of Cantrell

Buchmueller suggests that by having a cover, the drag may be reduced and aerodynamics improved during flight [see Column 9 lines 4-30].
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV kit as taught by Lee to have a Buchmueller in order to improve aerodynamics during flight [Buchmueller, see Column 9 lines 4-30].

Response to Arguments
Applicants arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665